HAWKINS, Presiding Judge.
Conviction is for possessing whisky for the purpose of sale in Eastland County, a dry area, punishment being a fine of $100.00.
The jurisdiction of the County Court was not challenged at the time of trial, and no statement of facts is brought forward.
However, the same question as to jurisdiction is raised by brief in this case as was presented and decided in Cause No. 22,541, R. A. King v. State. The same reasons appearing in the opinion in said cause call for an affirmance of the judgment in the instant case, and it is so ordered.